Citation Nr: 0638975	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  06-13 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel




INTRODUCTION

The veteran had active service in the United States Navy from 
February 1951 to February 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

This claim has been advanced on the docket, per the order of 
a Veterans Law Judge, due to the veteran's advanced age.


FINDING OF FACT

The veteran's service-connected disabilities do not preclude 
him from obtaining or maintaining any form of substantially 
gainful employment consistent with his occupational 
experience and educational background.


CONCLUSION OF LAW

The criteria for a total rating based on unemployability due 
to service-connected disabilities have not been met.  38 
C.F.R. §§ 3.340, 3.341, 4.16 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In a July 2004 letter, the veteran was notified of the 
information and evidence needed to substantiate and complete 
his claim.  The veteran was specifically informed as to what 
evidence he was to provide and to what evidence VA would 
attempt to obtain on his behalf.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
was done in this case.  Significantly, the evidence does not 
show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  That is, there has been no plausible 
showing of how the essential fairness of the adjudication was 
affected.  See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 
129 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (due process concerns with respect to VCAA notice must 
be pled with specificity).  

The veteran was notified of the evidence necessary to 
establish an increase in disability rating and the effective 
date of award should his claim be granted.  This is in full 
compliance with VA's duty to assist the veteran as amended by 
jurisprudential precedent.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

VCAA notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices. 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria

A total rating based on unemployability due to service-
connected disabilities may be granted if the service-
connected disabilities preclude the veteran from obtaining or 
maintaining substantially gainful employment consistent with 
his education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For 
those veterans who fail to meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a), total disability ratings for 
compensation may nevertheless be assigned when it is found 
that the service-connected disabilities are sufficient to 
produce unemployability; such cases should be referred to the 
Director, Compensation and Pension Service, for extra-
schedular consideration. 38 C.F.R. § 4.16(b).


Analysis

The veteran claims that the totality of his service-connected 
disabilities prevent him from obtaining and retaining gainful 
employment and that as such, he is entitled to a 100 percent 
disability evaluation.  

The veteran is service-connected for the following 
disabilities: residuals of a head injury with cranioplasty at 
a 50 percent evaluation, post-traumatic encephalopathy at a 
30 percent evaluation, tinnitus at a 10 percent evaluation, 
scar over the left eyebrow at a noncompensable evaluation, an 
additional scar over the left eyebrow at a noncompensable 
evaluation, post-operative right inguinal hernia at a 
noncompensable evaluation, post-operative right inguinal 
hernia scar at a noncompensable evaluation, and bilateral 
hearing loss at a noncompensable evaluation.  The veteran's 
combined disability rating is 70 percent.  

As the veteran has a combined rating of 70 percent, with one 
service-connected disability being over 40 percent disabling, 
he meets the objective criteria under 38 C.F.R. § 4.16 for 
consideration of a TDIU rating.  The central inquiry on 
entitlement to a TDIU rating is, "whether the veteran's 
service-connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet.App. 524, 529 (1993).  Neither nonservice-connected 
disabilities nor advancing age may be considered in the 
determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).

The veteran is a 76 year old gentleman who served in the U.S. 
Navy from 1951 to 1955.  After service, the record indicates 
that the veteran was gainfully employed until his retirement 
in 1997.  The veteran has a 10th grade education and his 
employment history reveals that he has worked in 
construction, for an office machine company, and for a 
calculator repair company in an office setting.  In 1962, the 
veteran and his wife purchased and operated a saloon where 
the veteran tended bar.  The veteran continued to operate the 
saloon until he sold his business in 1997. 

The veteran has been unemployed since 1997, but the record 
does not indicate that this is due to his service-connected 
disabilities.  Specifically, the veteran was examined by a VA 
clinician in August 2004, where his employment history was 
reviewed.  Limitations to work-related areas such as walking 
were addressed, and the examiner felt that while the veteran 
did experience a degree of limitation in this area, such 
limitation was due to "neuropathy, claudication, and PF 
[plantar flexion], none of which are [service-connected]."  
The veteran was noted to have some memory loss, but such a 
loss was related to "CAD [coronary artery disease], PVD 
[peripheral vascular disease], the effects of renal 
impairment, and DM [diabetes mellitus];" all of which are 
nonservice-connected disorders.  It was further noted that 
the veteran was able to work for 40 years after his 
separation from naval service until his voluntary retirement 
at age 65.  

The Board notes that the veteran is relatively active in his 
daily life, in that he is able to do yard work and drive 
between Yuma, Arizona and Helena, Montana each year.  
Furthermore, while there is some evidence of nonservice-
related memory loss, the veteran has shown no demonstrable 
loss of mental acuity due to his service-connected disorders 
which would potentially affect an ability to secure 
employment.  Quite the contrary, the veteran has shown that 
he is quite capable mentally, as he has demonstrated an 
ability to use a personal computer, including online 
services, as well as being able to build model ships for 
recreation.   

The Board notes that the veteran is rated for residuals of a 
right inguinal hernia and a resultant scar.  Additionally, 
the record does reflect that the veteran did have post-
service employment in construction, a job which requires 
strenuous physical activity.  The record does not, however, 
reflect that the veteran's hernia is active, and even if so, 
that a job involving physical activity is the sole means by 
which the veteran can earn a living.  The record demonstrates 
that the veteran has worked in office settings and that he 
has computer skills.  Moreover, he is a former business 
owner.  His vocational experience does would allow him to 
obtain employment outside of labor-intensive fields.  

In light of the foregoing, the Board concludes that the 
veteran has not met the requirements for an evaluation of 
TDIU.  Simply put, the facts do not support that the veteran, 
due to his service-connected conditions, is unable to find 
employment.  Indeed, the veteran's current unemployment is 
due to his own voluntary retirement.  The Board recognizes 
that the veteran's service-connected disabilities do present 
a  limitation in his daily life and that there is an 
additional lengthy history of multiple health problems.  The 
veteran's lack of employment has, however, been medically 
determined to be attributable to advancing age, voluntary 
actions, and/or nonservice-connected conditions and thus, a 
rating of TDIU is not warranted. 

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration, but concludes that 
this case presents no unusual or exceptional circumstances 
which would justify such an action.  In this regard, the 
Board notes that although the veteran's service-connected 
disabilities do present some interference in daily living, 
the veteran's history of office work and his hobby of 
personal computing show that the veteran would not be 
prohibited from performing work of a more sedentary nature, 
such as in an office setting.  

In reaching this decision, the Board has determined that 
application of the evidentiary equipoise rule is not required 
in this case because the preponderance of the evidence is 
against the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) is denied.


____________________________________________
                                                           J. 
K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


